Citation Nr: 9930785	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-206 50	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Whether the appellant's claim for service connection for 
the cause of the veteran's death is "well grounded".  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and a Vet Center Social Worker



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
RO which denied service connection for the cause of the 
veteran's death.  In April 1999, the appellant appeared and 
gave testimony at a hearing at the RO before the undersigned 
Board member.  A transcript of this hearing is of record.  

The case is before the Board for appellate consideration at 
this time.  For reasons made evident below, the issue of 
entitlement to service connection for the cause of the 
veteran's death will be discussed in the remand section of 
this decision.  


FINDING OF FACT

The appellant's claim for service connection for the cause of 
the veteran's death is plausible.  



CONCLUSION OF LAW

The appellant has presented a well-grounded claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In order for service connection to be warranted for the cause 
of the veteran's death, the evidence must demonstrate, in 
pertinent part, that a service connected disability either 
caused or contributed substantially and materially to the 
veteran's death.  For a service-connected disability to be 
cause of the veteran's death it must singly or with some 
other condition be the immediate or underlying cause or be 
etiologically related.  For a service connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be granted for a non service-connected disability 
which has been aggravated by a service connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

In an opinion of the General Counsel of the VA dated June 9, 
1999, (VAOPGCPREC 7-99) it was held that the VA may award 
dependency and indemnity compensation to a veteran's 
survivors based on the veteran's death from a substance abuse 
disability secondarily service connected under 38 C.F.R. 
§ 3.310(a) (entitlement established under 38 U.S.C.A. 
§ 1310).  

The record reveals that the veteran died in November 1997, at 
the age of 43, due to cirrhosis of the liver with an 
associated massive upper gastrointestinal bleed caused by 
chronic alcoholism.  The veteran died at a VA facility.  
Review of the clinical record from that period of 
hospitalization reveals final diagnoses which included 
massive gastrointestinal bleeding from esophageal varices, 
chronic liver disease, ethanolism, and post-traumatic stress 
disorder.  

At the time of his death, the veteran was service connected 
for schizoaffective disorder with post-traumatic stress 
disorder, evaluated as 100 percent disabling from March 10, 
1995.  He was also service connected for chronic prostatitis 
which was evaluated as zero percent disabling from September 
20, 1975.  

The appellant contends that the alcoholism which resulted in 
the veteran's fatal cirrhosis of the liver and massive 
gastrointestinal bleed was caused by his service connected 
psychiatric disorder.  During the April 1999 hearing at the 
RO before the undersigned Board member, a social worker who 
treated the veteran for several years at a VA Vet Center 
opined, essentially, that the veteran drank because of his 
psychiatric disorder and that heavy drinking was the 
veteran's chosen method of suicide.  

Given the above opinion of the VA General Counsel, and since 
a VA social worker has rendered an opinion that the veteran's 
death was caused by alcoholism which was in turn a 
manifestation of the veteran's service-connected psychiatric 
disorder, the Board finds that the requirements of a well-
grounded claim for service connection for the cause of the 
veteran's death have been met.  See Caluza v. Brown, 7 Vet 
App. 498 (1995).  



ORDER

The appellants claim for service connection for the cause of 
the veteran's death is "well grounded" and to this extent 
the appeal is granted.  


REMAND

Since the appellant's claim for service connection for the 
cause of the veteran's death is well grounded, the VA has a 
duty to assist her in the development of this claim under the 
provisions of 38 U.S.C.A. § 5107(a).  It appears from a 
review of the record that the veteran received considerable 
treatment for his service-connected psychiatric disorder and 
for alcohol abuse but the clinical records documenting this 
treatment are incomplete.  Therefore an attempt to obtain 
additional clinical records should be made prior to further 
appellate consideration of this case.  

In addition, since the appellant's claim turns on the 
relationship, if any, between the veteran's chronic 
alcoholism and his service-connected psychiatric disability, 
the Board believes that the veteran's claims folder should be 
reviewed by a VA psychiatrist prior to further appellate 
consideration.  

This case is therefore REMANDED to the RO for the following 
development:  

1.  The RO should contact the appellant 
and request that she provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and non-VA, who treated the 
veteran for alcohol abuse and/or 
psychiatric symptomatology at any time 
subsequent to his discharge from service.  
When the appellant responds and provides 
any necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting such 
treatment that are not currently in the 
claims folder.  These records should 
include all clinical records from the VA 
Medical Centers in East Orange, New 
Jersey, Manhattan, New York, and San 
Juan, Puerto Rico, as well as the Vet 
Center in Jersey City, New Jersey.  All 
records obtained should be associated 
with the claims folder.  

2.  Then, a VA psychiatrist should review 
the veteran's claims folder in order to 
determine the etiology of his chronic 
alcoholism.  After a careful review of 
the veteran's claims folder, the 
psychiatrist should render a medical 
opinion in answer to the following 
questions; (a) was the veteran's chronic 
alcoholism caused by his service-
connected schizoaffective disorder with 
post-traumatic stress disorder; (b) if 
the answer to the preceding question is 
in the negative, did the veteran's 
service connected schizoaffective 
disorder with post-traumatic stress 
disorder aggravate the veteran's chronic 
alcoholism.  

3.  Then, the RO should again adjudicate 
the appellant's claim for service 
connection for the veteran's death.  If 
this benefit is denied, she and her 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for its further 
adjudication, if otherwise appropriate.  

No action is required of the appellant until she is so 
informed by the RO.  The purpose of this remand is to obtain 
additional, clarifying, clinical evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals







